Per Curiam:
The learned judge committed no error in entering judgment in favor of the defendant on the case stated.
He purchased with knowledge that the claim in question had been satisfied of record by the city solicitor, and relying thereon he paid over the whole purchase money to his vendor. He took possession and has erected a row of dwelling houses on the lot. To now permit the city to remove that satisfaction, would not only be in .conflict with the principle of equitable estoppel, but would work great injustice to the defendant.
Judgment affirmed.